x

"Case 1:19-cr-00426-RMB Documents Filed 06/11/19 Page 1 of 6

 

 

 

 

 

jUsbc SDNY
|
UNITED STATES DISTRICT COURT FO RCHRONE
SOUTHERN DISTRICT OF NEW YORK fe ECTRONICALLY FILED
St ypoce
UNITED STATES OF AMERICA . ) DATE Fie 112009
INDICTMENT
- VV. - : -
: 9 . —
James Kelly, . 7 G CRIM 4 S 6G
a/k/a “Ls,” : 4 J
Defendant.
ee
COUNT ONE

(Narcotics Distribution)

The Grand Jury charges:

1. On or about December 3, 2018, in the Southern District
of New York, JAMES KELLY, a/k/a “Ls”, the defendant,
intentionally and knowingly did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841 (a) (1).

2. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of cocaine base.

(Title 21, United States Code, Sections 812, 841(a)(1), and
841(b) (1) (C).)

COUNT TWO
(Narcotics Distribution)

The Grand Jury further charges:
3. On or about December 18, 2018, in the Southern

District of New York, JAMES KELLY, a/k/a “Ls”, the defendant,
Case 1:19-cr-00426-RMB Document 5 Filed 06/11/19 Page 2 of 6

intentionally and knowingly did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a) (1).

4. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of cocaine base.

(Title 21, United States Code, Sections 812, 841(a) (1), and
841 (b) (1) (C) .)

COUNT THREE
(Narcotics Distribution)

The Grand Jury further charges:

5. On or about December 27, 2018, in the Southern
District of New York, JAMES KELLY, a/k/a “Ls”, the defendant,
intentionally and knowingly did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a) (1).

6. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of cocaine base.

(Title 21, United States Code, Sections 812, 841(a) (1), and
841 (b) (1) (C).)

COUNT FOUR
(Narcotics Distribution)

The Grand Jury further charges:

7. On or about January 3, 2019, in the Southern District

of New York, JAMES KELLY, a/k/a “Ls”, the defendant,
Case 1:19-cr-00426-RMB Document 5 Filed 06/11/19 Page 3 of 6

intentionally and knowingly did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a) (1).

8. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of cocaine base.

(Title 21, United States Code, Sections 812, 841(a) (1), and
841(b) (1) (C) .)

COUNT FIVE
(Narcotics Distribution)

The Grand Jury further charges:

9. On or about January 8, 2019, in the Southern District
of New York, JAMES KELLY, a/k/a “Ls”, the defendant,
intentionally and knowingly did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a) (1).

10. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable

amount of cocaine base.

(Title 21, United States Code, Sections 812, 841(a) (1), and
841 (b) (1) (C).)

FORFEITURE ALLEGATIONS
11. As a result of committing the offenses alleged in
Count One through Five of this Indictment, JAMES KELLY, a/k/a

“Ls” ,the defendant, shall forfeit to the United States, pursuant
Case 1:19-cr-00426-RMB Document 5 Filed 06/11/19 Page 4 of 6

to Title 21, United States Code, Section 853, any and all
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of said offenses and any and
all property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of, said
offenses, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offenses.
Substitute Assets Provision
12. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court ;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
Case 1:19-cr-00426-RMB Document 5 Filed 06/11/19 Page 5 of 6

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the above forfeitable

property.

(Title 21, United States Code, Section 853.)

Crset fain -S. Berio.
FOREPE GEOFFR SQ BERMAN jus

United States Attorney
oat

Case 1:19-cr-00426-RMB Document 5 Filed 06/11/19 Page 6 of 6

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

JAMES KELLY,
a/k/a “Ls,”

Defendant.

 

INDICTMENT
19 Cr.

(21 U.S.C. §§ 812, 841(a) (1), and
841 (b) (1) (C).)

GEOFFREY S. BERMAN
United States Attorney

oft

Foreperson

 

 

osluli9 Lv bres Mot LEO

 

biotde A - OF Bitter

KW AKER
ee -arew ll
CSIAIF
